Citation Nr: 1032764	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  09-03 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel






INTRODUCTION

The Veteran served on active duty from December 1944 to December 
1946.    

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in May 2008 by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.
 
Although the RO has adjudicated the claim on appeal based on 
whether new and material evidence has been received, VA has since  
published new and liberalizing regulations in the Federal 
Register that may give rise to entitlement to the benefit sought 
on appeal without the requirement that the Veteran's claimed PTSD 
stressors be corroborated independently.  See 75 Fed. Reg. 39,852 
(July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)).  As 
such, the Board will readjudicate the claim on appeal as a new 
claim without the requirement that new and material evidence be 
received.

Further, the claim for service connection for PTSD has been 
recharacterized by the Board as indicated on the title page of 
this decision light of the Court's holding in Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (claimant seeking service 
connection for psychiatric disability who has no special medical 
expertise is not competent to provide diagnosis requiring 
application of medical expertise to facts such as claimant's 
description of history and symptoms; VA should construe claim for 
service connection based on reasonable expectations of non-expert 
claimant).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

This remand is to afford the Veteran readjudication of his claim 
under recently-amended and liberalizing regulation, specifically 
C.F.R. § 3.304(f)(3), as revised effective July 13, 2010, and 
which provides as follows:  

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity, 
and;

A VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
posttraumatic stress disorder, and the veteran's symptoms 
are related to the claimed stressor;

In the absence of clear and convincing evidence to the 
contrary, and provided the claimed stressor is consistent 
with the places, types, and circumstances of the veteran's 
service, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.  

See 75 Fed. Reg. 39,852 (July 13, 2010) (to be codified at 38 
C.F.R. § 3.304(f)).

For purposes of the revised regulation, "fear of hostile 
military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  Id. 



Service department records reflect the Veteran had overseas 
service during World War II, including service in battles or 
campaigns in New Guinea and Luzon.  By his own account his duties 
did not include those of a combat soldier.  On past occasions his 
claim for service connection for PTSD has been denied on the 
basis that there was insufficient independent evidence to 
corroborate his claimed in-service stressors, which include 
exposure to sniper fire.  

The Veteran's enlistment record and report of separation reflect 
that he had overseas duty during World War II, including in 
battles and campaigns in New Guinea and Luzon.  His period of 
service was for approximately two years.  He had one year and 
five months of overseas service.  He received an expert 
infantryman badge - a skills qualification indicator.  His 
separation qualification record indicates that he spent three and 
three-quarters months in infantry basic training, eight months as 
a rifleman, two months as a clerk, and four months as a base 
maintenance man.  

The Veteran describes a significant amount of overseas service 
time as a clerk and in the motor pool checking trip tickets, but 
asserts he was subject to sniper fire during certain times of 
this duty.   The Veteran's own descriptions of his service seem 
to include some historical inaccuracies, but these appear to be 
in the nature of less than perfect recall of events that occurred 
more than sixty years ago; the general nature of his service as 
documented in the claims file does favorably reflect on his 
credibility as to the nature of his service, which includes 
documented involvement in two battles or campaigns of World War 
II.
 
The Veteran has been diagnosed by two private physicians (i.e., 
non-VA physicians) as having PTSD and, as discussed above, and 
the record suggests that he may have experienced, witnessed, or 
was confronted with an event or circumstance that involved actual 
or threatened death or serious injury, or a threat to the 
physical integrity of the veteran or others, such as from an 
actual or potential improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; 
or attack upon friendly military aircraft, and the veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.  See 
75 Fed. Reg. 39,852 (July 13, 2010) (to be codified at 38 C.F.R. 
§ 3.304(f)) (emphasis added).

The Veteran should be provided a VA examination, to be conducted 
by a VA physician or VA contract physician, for the purpose of 
determining whether he has PTSD related to his claimed in-service 
stressors or otherwise has psychiatric disability that began 
during service or is otherwise related to his period of active 
service.  See 38 U.S.C.A. § 5103A(d); 75 Fed. Reg. 39,852 (July 
13, 2010) (to be codified at 38 C.F.R. § 3.304(f)); Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).

Additionally, the RO/AMC should ascertain whether the Veteran 
continues to receive treatment for psychiatric disability, and, 
if so, ensure that any additional relevant records of treatment 
are sought.  See 38 U.S.C.A. § 5103A(a)-(c).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Request the Veteran to identify all records 
of VA and non-VA health care providers who have 
treated him for psychiatric disability from the 
time of his discharge from active service 
forward.

After obtaining any appropriate authorizations 
for release of medical information, the RO 
should obtain records from each health care 
provider the Veteran identifies.  
The records sought should include any relevant 
records of VA or private treatment from 
November 2007 forward.

The Veteran should also be advised that with 
respect to private medical evidence he may 
alternatively obtain the records on his own and 
submit them to the RO.

2.  Once all available medical records have 
been received, arrange for a VA mental health 
examination with an appropriate clinician.  

The purpose of the examination is to 
determine whether the Veteran has psychiatric 
disability, to include PTSD if diagnosed, 
that had its onset or was aggravated during 
active service, or is a result of any 
incident of service.  

The following considerations will govern the 
examination:
   
(a) The claims file and a copy of this 
remand will be made available to the 
examiner, who will acknowledge receipt and 
review of these materials in any report 
generated as a result of this remand.

(b) If deemed appropriate by the examiner, 
the Veteran must be scheduled for further 
examinations.  All indicated tests and 
studies must be performed.  

(c) The examiner must provide a diagnosis 
for each psychiatric disorder found, and 
should include a specific finding as to 
whether the Veteran has PTSD.

(d) If PTSD is diagnosed, the examiner must 
specifically opine whether the stressor (or 
stressors) claimed by the Veteran is (or 
are) adequate to support a diagnosis of 
posttraumatic stress disorder, and whether  
the veteran's symptoms are related to the 
claimed stressor(s).

(e)  If any other current psychiatric 
disability is diagnosed, the examiner must 
specifically opine whether that disorder 
began during service, was chronically 
worsened during service, or is related to 
any incident of service.

(f) In all conclusions, the examiner must 
identify and explain the medical basis or 
bases, with identification of the evidence 
of record.  


(g) If an examiner is unable to render the 
requested opinion without resort to pure 
speculation, he or she must so state; 
however, a complete rationale for such a 
finding must be provided.

3.  Readjudicate the issue on appeal.  If the 
benefit sought remains denied, the Veteran and 
his representative must be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the Veteran until 
he is otherwise notified by the RO.  By this action, the Board 
intimates no opinion, legal or factual, as to any ultimate 
disposition warranted in this case.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


